Citation Nr: 1116504	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for the service connected left cheek and ear scars.

2.  Entitlement to an initial compensable rating for the service connected left elbow scars.

3.  Entitlement to an initial compensable rating for the service connected right elbow and wrist scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984 and from May 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (BVA) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to an initial compensable rating for the service-connected left cheek and ear scars be withdrawn from appellate review.

2.  The Veteran's left elbow scar is painful, but is not a skin disorder of the head, face, or neck; does not have two or three characteristics of disfigurement, is neither deep, nor a cause of limited motion of any sort; and is not characterized as dermatitis or eczema.

3.  The Veteran's right wrist and elbow scarring is not painful, does not result in compensable limitation of motion of the right upper extremity, and other scar symptoms are not found.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the claim for entitlement to an initial compensable rating for the service connected left cheek and ear scars have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for a 10 percent rating for a left elbow scar have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7804 (2005).

3.  The criteria for a compensable rating for the right wrist and elbow scarring are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scars - Left Cheek

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

At the time of his March 2011 Travel Board Hearing, the Veteran asked that his appeal of the claim for entitlement to an initial compensable rating for the service connected left cheek and ear scars be withdrawn from appellate review.  See hearing transcript at page 6.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding entitlement to an initial compensable rating for the service connected left cheek and ear scars is hereby dismissed.

Scars - Left Elbow and Right Elbow/Wrist

The Veteran is seeking a compensable initial evaluation for service-connected scars.  Generally, the Veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, during the March 2011 Travel Board hearing, the Veteran explicitly stated that the assignment of a 10 percent rating for his left elbow scar would satisfy his appeal as to both pending issues.  See hearing transcript at page 7.  Accordingly, the award below of a 10 percent evaluation for the Veteran's left elbow scar constitutes a full grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran was initially assigned a noncompensable rating for his service-connected scars by way of the December 2006 rating decision.  The Veteran appealed this rating assignment by way of his February 2007 notice of disagreement (NOD), and subsequently perfected the appeal.  The Veteran's noncompensable ratings are presently assigned under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was pending before October, 28, 2008, his claim will only be evaluated under the rating criteria made effective from August 30, 2002.  See Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  The medical evidence and competent lay testimony in this case, however, shows that the Veteran's scars do not produce limited motion in either arm.  As such, a compensable rating is not warranted under DC 7805 for either the right or left side scars.  However, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

The medical evidence for review during the course of this appeal includes only the November 2006 VA examination report.  The Veteran reported sensitivity of the skin around the scars in the summertime.  Physical examination revealed "a very faint 2 x 3 cm area of discoloration over the right elbow, also a linear scar over the right wrist, which is slightly hypopigmented."  The right elbow scar was noted as not adherent to underlying tissue, and not tender to palpation, with no signs of ulceration.  As to the left arm, the examiner described a scar that is "6 cm x 3 cm extending from just above the left elbow to just beneath the left elbow."  The scar was described as slightly hypopigmented and slightly disfiguring.  There was no noted adherence to underlying tissue, and "no evidence of any contracture, deformity or stiffening that would prevent range of motion loss."  

Also, at his March 2011 hearing, the Veteran provided testimony as to the current symptoms related to his scars.  In particular, he reported that in the summer months the scars get red, swell, itch, and become numb.  The Veteran summarized this as "painful."  See hearing transcript at page 3.  When asked for further clarification, the Veteran stated that it is "just the left elbow."  He further clarified that his left elbow is painful and that he is seeking a 10 percent rating to compensate for that pain, which rating would satisfy his appeal in its entirety, including the appeal as to the right elbow/wrist.  Id. at page 7.  The Veteran is competent to report what comes to him through his senses and symptomatology that is observable and identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  A symptom such as pain is observable and identifiable by a layperson such as the Veteran.  Thus, he is deemed competent to report such a symptom.  Also, the Board finds no reason to question the Veteran's testimony, and therefore finds him credible.  Because the evidence does establish that the Veteran's left elbow scar is manifested by pain, a 10 percent rating is warranted under DC 7804, which compensates superficial scars painful on examination with a 10 percent rating.  

A rating in excess of 10 percent, however, is not warranted.  For a rating in excess of 10 percent, the evidence must show a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (DC 7800); or scars, other than the head, face, or neck that are deep or that cause limited motion in an area or areas exceeding 12 square inches (77 sq. cm.) (DC 7801); or dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (DC 7806).  None of these circumstances exist in this case.  As such, the disability picture most closely approximates that required for a 10 percent rating for the left elbow.

No similar evidence exists as to the right elbow/wrist, as the Veteran confirmed that he experiences the painfulness on his left side only.  As such, there is no basis for a compensable rating under DC 7804 with regard to the right elbow and wrist scars.  In considering whether an initial compensable evaluation for right elbow/wrist scar is warranted under any other applicable diagnostic code, the Board finds that the Veteran's scar disability does not meet the criteria under DC 7801, scars other than head, face or neck that are deep or that cause limited motion; DC 7802, scars other than head, face, or neck that are superficial and that do not cause limited motion; DC 7803, unstable superficial scars; or DC 7804, superficial scars painful on examination.  38 C.F.R. § 4.118, DCs 7801-7804.  Therefore, the claim must be denied as to the right elbow/wrist.  Nonetheless, the Veteran did state that he will be fully satisfied by way of a 10 percent rating for his left elbow scar, thus the Veteran's claims in their entirety are deemed fully satisfied, despite the lack of a basis for a compensable rating for the right side.

Thus, in summary, a 10 percent rating is warranted for the Veteran's left elbow scar, but a noncompensable rating remains appropriate for the right elbow/wrist scar.

Finally, as the Veteran has limited his appeal to entitlement to a 10 percent rating, which the Board finds is warranted, consideration of an extra-schedular evaluation is not necessary.


ORDER

The claim for entitlement to an initial compensable rating for the service connected left cheek and ear scars is dismissed.

Subject to the laws and regulations regarding monetary benefits, an initial rating of 10 percent for the service connected left elbow scars is granted. 

Entitlement to an initial compensable rating for the service connected right elbow and wrist scars is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


